JONES, J.
Epitomized Opinion
First Publication of this Opinion
Original action for damages in the Common Pleas of Trumbull county, wheren Thomas Gildersleeve was plaintiff and the Newton Steel Co. was defendant. Plaintiff, who was employed as foreman in defendant’s mill, went to a tool closet in the mill to obtain some tongs for use in his work. While unlocking the door he received an electric shock from the electrically charged door and was injured.
The petition alleged that defendant company, through its officers, agents ad employes maliciously and wilfully caused the door to be so wired. At the close of plaintiff’s testimony and again at the close of the evidence defendant moved for a directed verdict. Both motions were overruled and the verdict and judgment were for plaintiff. Defendant brought error proceedings to the Court of Appeals which reversed the judgment and remanded the cause on the ground that the trial court should have granted defendant’s motion for a directed verdict at the close of plaintiff’s evidence because there was no evidence offered by plaintiff to show a wilful act on the part of defendant, its officers or agents. On this ruling plaintiff prosecuted error to the Supreme Court. Held:
By 1465-76 GC. an employe may not recover from an employer who has complied with the workmen’s compensation act unless the injury arose from the wilful act of the employer or of its officers or agents. A “wilful act” is one done knowingly and purposely with the direct object of injuring another. Although evidence was given that the door of the closet was wired and by whom there was no testimony showing the purpose of the wiring. It was incumbent on plaintiff to prove that the act was consciously done for the purpose of injuring another. This, plaintiff did not do. Judgment of the Court of Appeals affirmed.